Case: 20-60804     Document: 00516256013         Page: 1     Date Filed: 03/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 20-60804                     March 28, 2022
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   Mohin Uddin Mamun,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 443 184


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Petitioner Mohin Uddin Mamun is a native and citizen of Bangladesh.
   He petitions for review of a decision of the Board of Immigration Appeals
   (BIA) dismissing the appeal of a decision in which an Immigration Judge (IJ)
   denied Mamun’s applications for asylum, withholding of removal, and relief


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60804       Document: 00516256013           Page: 2   Date Filed: 03/28/2022




                                      No. 20-60804


   under the Convention Against Torture (CAT). Mamun contends that the
   BIA erred in dismissing his appeal because he established that he had suffered
   past persecution at the hands of members of the Awami League and has a
   well-founded fear of future persecution by those members based on his
   political opinion. Mamun also challenges the denial of his CAT claim and
   asserts that the IJ did not act as a neutral arbiter.
          We review the BIA’s legal conclusions de novo and its factual findings
   under the substantial evidence standard, meaning that the findings must be
   based on the evidence and be substantially reasonable. Orellana-Monson v.
   Holder, 685 F.3d 511, 517-18 (5th Cir. 2012). “Under the substantial evidence
   standard, reversal is improper unless we decide ‘not only that the evidence
   supports a contrary conclusion, but also that the evidence compels it.’” Chen
   v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006) (emphasis in original)
   (quoting Zhao v. Gonzalez, 404 F.3d 295, 306 (5th Cir. 2005)).
          The BIA’s determination that Mamun failed to demonstrate past
   persecution based on the cumulative effect of the threats and injuries he
   experienced is supported by substantial evidence. See id.; see also Gjetani v.
   Barr, 968 F.3d 393, 397-98 (5th Cir. 2020); Majd v. Gonzales, 446 F.3d 590,
   595-96 (5th Cir. 2006); Eduard v. Ashcroft, 379 F.3d 182, 188 (5th Cir. 2004).
   He also had to demonstrate a well-founded fear of future persecution if
   removed to Bangladesh. As Mamun did not show that his attackers were
   government actors or sponsored by the government, it was his burden to
   show that relocation within Bangladesh was unreasonable. See 8 C.F.R.
   § 1208.13(b)(3)(i)-(iv); Lopez-Gomez v. Ashcroft, 263 F.3d 442, 445 (5th Cir.
   2001). The BIA’s determination that Mamun failed to make this showing is
   supported by substantial evidence. As Mamun has failed to satisfy the asylum
   standard, he cannot meet the more stringent standard for withholding of
   removal. See Orellana-Monson, 685 F.3d at 518.




                                            2
Case: 20-60804      Document: 00516256013           Page: 3     Date Filed: 03/28/2022




                                     No. 20-60804


          Mamun’s assertions regarding his CAT claim are conclusional and are
   supported only by general reports of conditions in Bangladesh. They are
   therefore insufficient to establish that “it is more likely than not [Mamun]
   would be tortured by, or with the acquiescence of, government officials acting
   under the color of law.” Hakim v. Holder, 628 F.3d 151, 155 (5th Cir. 2010).
   Because Mamun’s removal proceedings were not fundamentally unfair, his
   contention that the IJ failed to act as a neutral arbiter fails. See Toscano-Gil v.
   Trominski, 210 F.3d 470, 474 (5th Cir. 2000).
          The petition for review is DENIED.




                                           3